Citation Nr: 1438146	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  03-25 220	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability evaluation for bronchitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to March 1976.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2008, the Veteran moved to Georgia and his record was transferred to the Atlanta, Georgia RO.

In September 2013, this matter was last before the Board.


FINDING OF FACT

In a statement received by VA on July 8, 2014, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an increased disability evaluation for bronchitis, currently evaluated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had perfected an appeal with respect to the issue of an increased disability evaluation for bronchitis, currently evaluated as 10 percent disabling.  38 C.F.R. § 20.200.  In a signed and written statement received by VA on July 8, 2014, the Veteran's representative notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By the statement received by VA on July 8, 2014, the appellant withdrew his appeal with respect to the issue of an increased disability evaluation for bronchitis, currently evaluated as 10 percent disabling; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is therefore dismissed.

ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


